 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0798 MCE DB
12                       Plaintiff,
13           v.                                         ORDER
14    ELK HORN GAS INC.,
15                       Defendant.
16

17          Pursuant to Local Rule 302(c)(11), a judgment debtor examination is scheduled before the

18   undersigned on December 6, 2019. (ECF No. 86.) On December 3, 2019, plaintiff filed a motion

19   to continue the judgment debtor examination to March 6, 2020, to allow plaintiff to effect service

20   on the judgment debtor. (ECF No. 87.) Plaintiff’s request will be granted. However, March 6,

21   2020, is not an available date. The judgment debtor examination, therefore, will be continued to

22   March 13, 2020.

23          Moreover, this is the fifth time the judgment debtor examination has been continued. The

24   undersigned first signed an order setting a judgment debtor examination in this action on June 29,

25   2018. (ECF No. 62.) Any further request for a continuation of the March 13, 2020 judgment

26   debtor examination shall detail plaintiff’s efforts in effecting service on the judgment debtor, as

27   well as why plaintiff believes additional time will result in service on the judgment debtor.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s December 3, 2019 motion to continue (ECF No. 87) is granted; and

 3          2. The December 6, 2019 judgment debtor examination is continued to Friday, March

 4   13, 2020, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

 5   Courtroom No. 27, before the undersigned.

 6   DATED: December 4, 2019                               /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
